EXHIBIT Cracker Barrel POST OFFICE BOX 787 Old Country Store [Logo] LEBANON, TENNESSEE 37088-0787 NASDAQ : CBRL Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL OLD COUNTRY STORE® TO PRESENT AT FOUR CONFERENCES IN MARCH LEBANON, Tenn. – February 24, 2010 – Cracker Barrel Old Country Store, Inc. (the “Company”) (Nasdaq: CBRL) will be participating in four conferences in March.On March 3 and 4, Executive Vice President and Chief Financial Officer Sandra B. Cochran will be participating in the KeyBanc Capital Markets Consumer Conference. On March 8, the Company will give a presentation at the Raymond James Institutional Investors Conference at the JW Marriott Grande Lake in Orlando at 1:40 p.m.
